Mr. Justice Scanlan delivered the opinion of the court.' Abstract of the Decision. 1. Account stated, § 17*—mistake or fraud as ground for opening. The law will not hind a party to an account stated that is shown to he unjust and to have occurred by mistake or fraud in the settlement of the same. 2. Account stated, § 17*—necessity of olear evidence of fraud or mistake for opening. Where parties after full and fair opportunity for examination and deciding upon their mutual accounts have adjusted and settled them, the law will not permit the deliberate settlement to be reopened, except for the clearest evidence of fraud or mistake in the settlement, the burden of proving which rests upon the party asserting it. 3. Account stated, § 24*—effect of refusal of evidence to show mutual mistake as ground for opening. In an action upon an account stated, where defendant offered to show that the account stated was made by the parties while laboring under a mistake of fact as to the actual earnings of certain departments of defendant corporation for certain years, held the trial court’s refusal to permit the defendant to show such mutual mistake and that there were no profits in the departments for the years in question constituted reversible error.